327 S.W.3d 635 (2010)
Gregory W. HUBBARD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71233.
Missouri Court of Appeals, Western District.
December 28, 2010.
Laura G. Martin, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This is an ineffective assistance of counsel case. The primary issue is whether, in a bench trial, a criminal defendant was prejudiced when the prosecutor questioned him regarding the facts that underlay his previous convictions. We hold that the defendant was not prejudiced because the court, when sitting as the trier-of-fact, is deemed to have disregarded any inadmissible evidence, and in this case the court stated for the record that it was disregarding the subject evidence. We also hold that the record supports a finding that the defendant's trial counsel explained to him that he would in fact be cross-examined regarding his prior convictions. Further, the motion court's findings of fact and conclusions of law were sufficient to provide meaningful appellate review. Therefore, we affirm. Rule 84.16(b).